Citation Nr: 0308155	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

Entitlement to an initial disability rating for 
service-connected bilateral hearing loss in excess of 30 
percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from July 1940 to September 
1945 and from April 1946 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for bilateral 
hearing loss and assigned an initial disability rating of 30 
percent for that disorder.  The veteran appealed the initial 
rating of 30 percent to the Board, alleging that it should be 
higher.


FINDINGS OF FACT

1.  Findings shown on a November 1999 VA audiological 
evaluation reflected an average puretone threshold of 76 in 
the right ear with a speech discrimination of either 40 
percent or 64 percent and an average puretone threshold in 
the left ear of 64 with speech discrimination of 70 percent; 
these findings were consistent with either Level IX or Level 
VII hearing impairment in the right ear and with Level V 
hearing impairment in the left ear under the rating schedule 
criteria or either a 30 percent disability rating or no more 
than a 40 disability rating.

2.  Findings shown on a VA audiological evaluation conducted 
on April 7, 2003, reflected an average puretone threshold of 
89 in the right ear with a speech discrimination of 16 
percent and an average puretone threshold in the left ear of 
76 with speech discrimination of 40 percent; these findings 
were consistent with Level XI hearing impairment in the right 
ear and with Level IX hearing impairment in the left ear 
under the rating schedule criteria or an 80 percent 
disability rating.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 
percent, but not higher, for service-connected bilateral 
hearing loss for the period from July 31, 2000, to April 6, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2002).

2.  The criteria for a "staged" disability rating of 80 
percent, but not higher, for service-connected bilateral 
hearing loss for the period from April 7, 2003, have been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86 (2002); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Under the rating schedule criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability resulting from bilateral hearing loss, the 
rating schedule sets forth in Table VI eleven auditory acuity 
levels designated from level I, for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Table VI.  These levels for each ear are then used to 
compute a rating provided in Table VII.  For certain 
exceptional patterns of hearing impairment, the adjudicator 
may use either Table VI or another table, Table VIa, in 
determining the Roman numeral designation for the level of 
impairment and, where the levels are different, the higher 
numeral, which could result in a higher rating for the 
veteran, must be assigned.  38 C.F.R. § 4.86.  

In this case, the RO granted service connection for bilateral 
hearing loss and assigned an initial disability rating of 30 
percent for that disorder, effective from July 31, 2000, 
based on findings shown on a November 1999 VA audiological 
evaluation.  Those findings depicted two possible results for 
speech discrimination in the right ear.  The Board ordered 
evidentiary development in this case in March 2003 to have an 
audiologist conduct a current audiological evaluation and 
also to comment on the apparent discrepancy in the November 
1999 audiological evaluation with regard to right ear speech 
discrimination.  The examiner conducted another evaluation on 
April 7, 2003, but unfortunately did not answer the Board's 
inquiry as to the findings on the November 1999 report.  
Given the veteran's advanced age, the Board has decided to 
resolve the benefit of the doubt in the veteran's favor in 
this case, as discussed below, and grant him the higher 
rating that could be interpreted from the November 1999 
testing results rather than to seek further development in 
this case.  38 U.S.C.A. § 5107(b).

Pure tone thresholds, in decibels, on the November 1999 VA 
audiological evaluation were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
80
90
90
LEFT
40
70
70
75

The puretone threshold average for the right ear was 76 and 
for the left ear was 64.  The examination report revealed 
speech recognition ability of either 40 percent or 64 percent 
in the right ear and 70 percent in the left ear.  These 
findings were consistent with either Level IX or Level VII 
hearing impairment in the right ear and with Level V hearing 
impairment in the left ear under the rating schedule criteria 
or with either a 30 percent disability rating or no more than 
a 40 disability rating.  38 C.F.R. § 4.85.

The Board notes that the requirements of section 4.86 were 
not met because the puretone threshold at each of the four 
frequencies was not 55 decibels or more and the puretone 
threshold was not 30 decibels or less at 1000 Hertz.  
Therefore, Table VI, not Table VIa, was used in assigning the 
Roman Numerals for hearing impairment.  Resolving reasonable 
doubt in the veteran's favor with regard to the November 1999 
audiological evaluation findings, the Board concludes that 
the criteria for an initial disability rating of 40 percent, 
but not higher, for service-connected bilateral hearing loss 
for the period from July 31, 2000, to April 6, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.85, 
4.86; see also 38 C.F.R. § 4.7 (where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating).  

On April 7, 2003, the veteran underwent another VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
95
95
105
LEFT
60
80
80
85

The puretone threshold average for the right ear was 89 and 
for the left ear was 76.  Speech audiometry revealed speech 
recognition ability of 16 percent in the right ear and 40 
percent in the left ear.  These findings were consistent with 
Level XI hearing impairment in the right ear and with Level 
IX hearing impairment in the left ear under the rating 
schedule criteria or with an 80 percent disability rating.  
38 C.F.R. § 4.85.  The Board notes that the requirements of 
section 4.86(a) were met because the puretone threshold at 
each of the four frequencies was 55 decibels or more.  
However, using Table VIa did not result in a higher Roman 
Numeral, and therefore, Table VI, not Table VIa, was used in 
assigning the Roman Numerals for hearing impairment.  
38 C.F.R. § 4.86.

Because the veteran's hearing impairment was shown to 
increase during the course of this appeal based on the 
findings on the April 7, 2003, VA audiological evaluation, 
the Board concludes that the criteria for a "staged" 
disability rating of 80 percent, but not higher, for 
service-connected bilateral hearing loss for the period from 
April 7, 2003, have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2002); Fenderson v. West, 12 
Vet. App. 119 (1999).



ORDER

An initial disability rating of 40 percent, but not higher, 
for service-connected bilateral hearing loss for the period 
from July 31, 2000, to April 6, 2003, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

A "staged" or current disability rating of 80 percent, but 
not higher, for service-connected bilateral hearing loss for 
the period from April 7, 2003, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

